COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Shawna Morgan Rector,                           §             No.08-21-00173-CV

                       Appellant,                 §               Appeal from the

                                                  §                 County Court

  Mitchell Rector,                                §            of Leon County, Texas

                        Appellee.                 §               (TC# 2012-2350)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 24, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jordan E. Ezell, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 24, 2022.

       IT IS SO ORDERED this 25th day of April, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.